Appeal from a judgment of the Supreme Court (O’Brien, III, J.), entered September 20, 2005 in Chemung County, which, in a proceeding pursuant to CPLR article 78, granted respondent’s motion to dismiss the petition.
Petitioner commenced this CPLR article 78 proceeding challenging a February 2003 determination of the Board of Parole that denied his request for parole release and ordered him held for an additional 24 months. In March 2005, petitioner reappeared before the Board and his request for parole again was denied. Based upon petitioner’s reappearance, respondent moved to dismiss the petition as moot. Supreme Court granted the motion and this appeal ensued.
Petitioner’s intervening reappearance before the Board of Parole following the commencement of this CPLR article 78 proceeding renders his appeal moot (see Matter of Almonte v New York State Div. of Parole, 2 AD3d 1239, 1239-1240 [2003], appeal dismissed 2 NY3d 758 [2004]). Petitioner’s conspiracy claim, even if properly before us, does not present an exception to the mootness doctrine.
Cardona, PJ., Crew III, Spain, Carpinello and Lahtinen, JJ., concur. Ordered that the judgment is affirmed, without costs.